Exhibit 10(ii)



                                                    State of Texas
                                                                      §
                                                                                                                                                        
§      Know All Men by These Presents:
                                                    County of Val
verde                                                         §
 



ASSIGNMENT, BILL OF SALE AND CONVEYANCE



THIS ASSIGNMENT, BILL OF SALE AND CONVEYANCE (this "Conveyance") is from ELM
RIDGE EXPLORATION COMPANY, LLC, whose address is 12225 Greenville Avenue, Suite
950, Dallas, Texas 75243-9362, (hereinafter called “Assignor”) to PRE
EXPLORATION, LLC., whose address is 5300 Bee Caves Road, Building 1, Suite 240,
Austin, Texas 78746 (hereinafter called "Assignee").



ARTICLE I

Conveyance of Interests

Assignor, for and in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confessed, by these presents does hereby GRANT, BARGAIN, SELL,
CONVEY, ASSIGN, TRANSFER, SET OVER, and DELIVER unto Assignee, its successors
and assigns, effective as of the Effective Time, all of Assignor's right, title
and interest in and to the following described properties and rights
(collectively referred to as the "Properties"):



(a) The oil, gas and mineral leases and the leasehold estates created thereby,
described in “Exhibit A" attached hereto (the "Leases") insofar as the Leases
cover and relate to the land and depths described or referred to in “Exhibit A”
(the "Lands"), together with all mineral, royalty, overriding royalty,
reversionary, contractual leasehold and other similar rights, estates and
interests in the Lands, and together with all the property and rights incident
thereto, including all rights in any pooled acreage by virtue of the Lands being
a part thereof, and all interests in any wells within the pool or unit
associated with the Lands;



(b) All producing, nonproducing, shut-in uncompleted and/or abandoned oil and
gas wells, salt water disposal wells, injection wells, and water wells located
on the Lands or lands pooled or unitized therewith, and including all personal
property, equipment, fixtures, compressors, pipelines, gathering, disposal,
transportation, storage, marketing and treating facilities and other
improvements located on, related to, appurtenant to or used or useful in
connection with the Leases and Lands;

(c) To the extent transferrable by Assignor, all contracts and contractual
rights and interests, including, without limitation, all agreements, operating
agreements, production sales and purchase contracts, saltwater disposal
agreements, surface leases, division and transfer orders, licenses and other
contracts or agreements covering or affecting any or all of the interests
described or referred to above;

11

--------------------------------------------------------------------------------

Exhibit 10(ii)

      (d) All easements, rights-of-way, surface leases, fee estates, licenses,
authorizations, permits, and similar rights and interests applicable to, or used
or useful in connection with, any or all of the interests described or referred
to above;

     (e) All 3D data, geophysical, seismic, geologic and other technical
licenses, agreements, data, records, tapes, logs, maps and interpretations
thereof owned or possessed by Assignor in connection with the above described
interests;

     (f) All files, records, documentation and data of Assignor relating to (or
evidencing) Assignor's ownership or rights in the Properties or other rights and
interests described herein, including, but not limited to, lease files, land
files, well files, production sales agreement files, division order files, title
opinions and abstracts, governmental filings, production reports, seismic data,
production logs, core sample reports and land maps.

TO HAVE AND TO HOLD the Properties unto Assignee, its successors and assigns
forever. Assignor hereby binds itself and its successors and assigns to WARRANT
AND DEFEND, all and singular, title to the Leases insofar as they cover the
Lands against every person whomsoever lawfully claiming the same or any part
thereof, by, through or under Assignor, but not otherwise. . Assignor also
grants and transfers to Assignee and Assignee's successors or assigns, to the
extent so transferable, the benefit of and the right to enforce the covenants
and warranties, if any, which Assignor may enforce with respect to the Leases
and Lands against Assignor's predecessors-in-title to the Leases and Lands.



ARTICLE II



Disclaimer of Warranty

THE EQUIPMENT AND PERSONAL PROPERTY IS ASSIGNED TO ASSIGNEE "AS IS AND WHERE IS"
AND WITHOUT WARRANTY OF TITLE, EXPRESS OR IMPLIED. ASSIGNOR FURTHER HEREBY
EXPRESSLY DISCLAIMS AND NEGATES ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO THE CONDITION OF THE
EQUIPMENT (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED OR EXPRESS WARRANTY OR
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR OF CONFORMITY TO MODELS
OR SAMPLES OF MATERIALS); IT BEING THE INTENTION OF ASSIGNOR AND ASSIGNEE THAT
THE EQUIPMENT AND PERSONAL PROPERTY IS TRANSFERRED TO AND ACCEPTED BY ASSIGNEE
IN ITS PRESENT CONDITION AND STATE OF REPAIR.



12

--------------------------------------------------------------------------------

Exhibit 10(ii)

ARTICLE III



Miscellaneous

Related Agreements: This Assignment is made and accepted subject to all
royalties, overriding royalties, production payments and other burdens on
production, to the extent such items are of record in Val Verde County, Texas,
in effect as of the date of this Assignment and are such that Assignee is
charged with legal notice of them. Nothing in this Assignment shall, however, be
deemed to ratify, revive or recognize any right, title or interest which is
otherwise ineffective or unenforceable as of the date of this Assignment. This
Assignment is further made in accordance with and is further subject to the
terms of that certain Agreement for Purchase and Sale dated effective as of
February 22, 2006, between Global Mineral Solutions, L.P. and Assignee, and that
certain First Amendment to said Agreement dated August 24, 2007, and a Second
Amendment to said Agreement (collectively referred to herein as the "Agreement")
relating to the Lease.



Further Assurances:     Assignor covenants and agrees to execute and deliver to
Assignee all such other and additional instruments and other documents and will
do all such other acts and things as may be reasonably necessary to more fully
transfer, evidence the transfer of, or otherwise assure to Assignee or its
successors or assigns all of the respective properties, rights and interests
herein and hereby granted, or intended so to be, including, without limitation,
executing separate assignments of individual oil, gas and mineral leases or
interests therein that are included in the interests and that are necessary to
facilitate the recognition of Assignee's ownership of the sale interest in the
Properties by all applicable governmental agencies and authorities.

Successors and Assigns:     All of the provisions hereof shall inure to the
benefit of and be binding upon Assignor and Assignee and their respective
successors or assigns. All references herein to either Assignor or Assignee
shall be deemed to include their respective successors and assigns.

Counterparts: This Conveyance may be executed in any number of original
counterparts and each such counterpart shall be deemed to be an original
instrument, but all such counterparts shall constitute but one and the same
instrument of conveyance.



IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed on the date of their respective acknowledgments set forth below, to be
effective, however, as of the 1st day of March, 2010.



ASSIGNOR:

ASSIGNEE:

Elm Ridge Exploration Company, LLC

PRE Exploration, LLC

By: /s/ James M. Clark

By: /s/Gilbert Burciaga



13

--------------------------------------------------------------------------------

Exhibit 10(ii)

EXHIBIT A





Oil and Gas Lease dated March 24, 2005, a memorandum of which is recorded in
Volume 960, Page 696, Official Public Records of Val Verde County, Texas, as
amended by Agreement RE Oil and Gas Lease dated effective as of December 12,
2008, a memorandum of which is recorded in Volume 960, Page 696, Official Public
Records of Val Verde County, Texas (“Lease 1”), by and between Carson Ranches
Limited Partnership, as Lessor, and Global Mineral Solutions, L.P., as Lessee,
covering those certain 9,989.20 acres of land in Val Verde County, Texas, more
or less, and being more particularly described therein.



Oil and Gas Lease dated effective as of August 29, 2008, and Supplemental
Agreement of even date, a memorandum of which is recorded in Volume ___, Page
___, Official Public Records of Val Verde County, Texas, as amended by Amendment
of Oil and Gas Lease dated effective as of October 31, 2008, recorded in Volume
___, Page ___, Official Public Records of Val Verde County, Texas (“Lease 2”),
by and between Carson Ranches Limited Partnership, as Lessor, and Global Mineral
Solutions, L.P., as Lessee, covering those certain 3,352.10 acres of land in Val
Verde County, Texas, more or less, and being more particularly described
therein.





14